DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s preliminary amendment filed on 1/17/2020.
Claims 1-19 are currently pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NAGARAJA et al. (US 2018/0338253 A1; hereafter NAGARAJA).





With respect to claim 1, NAGARAJA discloses a method of reporting a channel state by a user equipment (UE)  (UE, 120 in FIG. 4; 1100 in FIG. 11) in a wireless communication system (Abstract), the method comprising:
receiving a configuration related to channel state reporting (702, 704 in FIG. 7; 802, 804, 806 in FIG. 8) for a plurality of bandwidth parts (BWPs) (900a in FIG. 9A; 900B in FIG. 9B; 900C in FIG. 9C) for which the UE (UE, 120 in FIG. 4; 1100 in FIG. 11) performs BWP adaptation or switching (paragraphs [0095], [0096], [0097]); and
reporting channel state information (CSI) (paragraphs [0079] and [0081]) for the plurality of BWPs (900a in FIG. 9A; 900B in FIG. 9B; 900C in FIG. 9C) according to the received configuration,
wherein the CSI for the plurality of BWPs includes CSI (paragraphs [0079] and [0081]) for an inactive BWP (paragraph [0090] and [0091], see the interference measuring as inactive sub-band or BWP part), and
wherein the plurality of BWPs include a first BWP and a second BWP (900a in FIG. 9A; 900B in FIG. 9B; 900C in FIG. 9C) at least partially overlapped with the first BWP and smaller than the first BWP (900a in FIG. 9A; 900B in FIG. 9B; 900C in FIG. 9C), a subband size of the first 900a in FIG. 9A; 900B in FIG. 9B; 900C in FIG. 9C).

With respect to claim 2, NAGARAJA further discloses wherein CSI for the first BWP includes CSI (paragraphs [0079] and [0081]) for the subband of the first BWP overlapped with the second BWP (900a in FIG. 9A; 900B in FIG. 9B; 900C in FIG. 9C).

With respect to claim 3, NAGARAJA further discloses wherein the CSI for the first BWP overlapped with the second BWP includes a difference between the CSI (paragraphs [0079] and [0081]) for the subband of the first BWP, overlapped with the subband of the second BWP and CSI (paragraphs [0079] and [0081]) for the subband of the second BWP (900a in FIG. 9A; 900B in FIG. 9B; 900C in FIG. 9C).

With respect to claim 4, NAGARAJA further discloses wherein CSI for the first BWP includes CSI (paragraphs [0079] and [0081]) for the subband of the first BWP, except for a part overlapped with the second BWP (900a in FIG. 9A; 900B in FIG. 9B; 900C in FIG. 9C).

With respect to claim 5, NAGARAJA further discloses wherein CSI (paragraphs [0079] and [0081]) for the first BWP includes CSI (paragraphs [0079] and [0081]) for the subband of the second BWP overlapped with the first BWP (900a in FIG. 9A; 900B in FIG. 9B; 900C in FIG. 9C).

With respect to claim 6, NAGARAJA further discloses wherein each of the subband sizes is a multiple of a resource block group size (600, subframe, slot, SS Block in FIG. 6).

With respect to claim 7, NAGARAJA further discloses wherein CSI processes are configured individually for the first BWP and the second BWP, and a measurement is performed for the inactive BWP (paragraph [0090] and [0091], see the interference measuring as inactive sub-band or BWP part) in a measurement gap of a CSI process (paragraphs [0079] and [0081]) for an active BWP between the first BWP and the second BWP (900a in FIG. 9A; 900B in FIG. 9B; 900C in FIG. 9C).

With respect to claim 8, NAGARAJA further discloses wherein an integrated CSI process is configured for the first BWP and the second BWP, and a measurement is performed for the inactive BWP (paragraph [0090] and [0091], see the interference measuring as inactive sub-band or BWP part) in a measurement gap of the CSI process (paragraphs [0079] and [0081]).

With respect to claim 9, NAGARAJA further discloses wherein a CSI reporting periodicity (paragraphs [0079] and [0081]) for an active BWP between the first BWP and the second BWP is shorter (paragraph [0090] and [0091], see the long term or short term part) than a CSI reporting periodicity (paragraphs [0079] and [0081]) for the inactive BWP (paragraph [0090] and [0091], see the interference measuring as inactive sub-band or BWP part).

With respect to claim 10, NAGARAJA discloses a user equipment (UE) (UE, 120 in FIG. 4; 1100 in FIG. 11) for performing channel measurement in a wireless communication system (Abstract), the UE (UE, 120 in FIG. 4; 1100 in FIG. 11) comprising:
a transceiver (1112, 1108, 1110 in FIG. 11); and
a processor configured to control the transceiver (1112, 1108, 1110 in FIG. 11),
wherein the processor (1112, 1108, 1110 in FIG. 11) is configured to receive a configuration related to channel state reporting for a plurality of bandwidth parts (BWPs) (900a in FIG. 9A; 900B in FIG. 9B; 900C in FIG. 9C) for which the UE performs BWP adaptation or switching (paragraphs [0095], [0096], [0097]), and report channel state information (CSI) (paragraphs [0079] and [0081]) for the plurality of BWPs (900a in FIG. 9A; 900B in FIG. 9B; 900C in FIG. 9C) according to the received configuration,
wherein the CSI (paragraphs [0079] and [0081]) for the plurality of BWPs (900a in FIG. 9A; 900B in FIG. 9B; 900C in FIG. 9C) includes CSI (paragraphs [0079] and [0081]) for an inactive BWP (paragraph [0090] and [0091], see the interference measuring as inactive sub-band or BWP part), and
wherein the plurality of BWPs include a first BWP and a second BWP (900a in FIG. 9A; 900B in FIG. 9B; 900C in FIG. 9C) at least partially overlapped with the first BWP and smaller than the first BWP (900a in FIG. 9A; 900B in FIG. 9B; 900C in FIG. 9C), a subband size of the first BWP is a multiple of a subband size of the second BWP, and a subband of the first BWP fully includes a subband of the second BWP (900a in FIG. 9A; 900B in FIG. 9B; 900C in FIG. 9C).

With respect to claim 11, NAGARAJA further discloses wherein CSI for the first BWP includes CSI (paragraphs [0079] and [0081]) for the subband of the first BWP overlapped with the second BWP (900a in FIG. 9A; 900B in FIG. 9B; 900C in FIG. 9C).

With respect to claim 12, NAGARAJA further discloses wherein the CSI for the first BWP overlapped with the second BWP includes a difference between the CSI (paragraphs [0079] and [0081]) for the subband of the first BWP, overlapped with the subband of the second BWP and CSI (paragraphs [0079] and [0081]) for the subband of the second BWP (900a in FIG. 9A; 900B in FIG. 9B; 900C in FIG. 9C).

With respect to claim 13, NAGARAJA further discloses wherein CSI for the first BWP includes CSI (paragraphs [0079] and [0081]) for the subband of the first BWP, except for a part overlapped with the second BWP (900a in FIG. 9A; 900B in FIG. 9B; 900C in FIG. 9C).

With respect to claim 14, NAGARAJA further discloses wherein CSI for the first BWP includes CSI (paragraphs [0079] and [0081]) for the subband of the second BWP overlapped with the first BWP (900a in FIG. 9A; 900B in FIG. 9B; 900C in FIG. 9C).

With respect to claim 15, NAGARAJA further discloses wherein each of the subband sizes is a multiple of a resource block group size (600, subframe, slot, SS Block in FIG. 6).

With respect to claim 16, NAGARAJA further discloses wherein CSI processes are configured individually for the first BWP and the second BWP, and a measurement is performed for the inactive BWP (paragraph [0090] and [0091], see the interference measuring as inactive sub-band or BWP part) in a measurement gap of a CSI process (paragraphs [0079] and [0081]) for an active BWP between the first BWP and the second BWP (900a in FIG. 9A; 900B in FIG. 9B; 900C in FIG. 9C).

With respect to claim 17, NAGARAJA further discloses wherein an integrated CSI process is configured for the first BWP and the second BWP (900a in FIG. 9A; 900B in FIG. 9B; 900C in FIG. 9C), and a measurement is performed for the inactive BWP (paragraph [0090] and [0091], see the interference measuring as inactive sub-band or BWP part) in a measurement gap of the CSI process (paragraphs [0079] and [0081]).

With respect to claim 18, NAGARAJA further discloses wherein a CSI reporting periodicity (paragraphs [0079] and [0081]) for an active BWP between the first BWP and the second BWP (900a in FIG. 9A; 900B in FIG. 9B; 900C in FIG. 9C) is shorter than a CSI reporting periodicity (paragraphs [0079] and [0081]) for the inactive BWP (paragraph [0090] and [0091], see the interference measuring as inactive sub-band or BWP part).

With respect to claim 19, NAGARAJA further discloses wherein the UE is a part of an autonomous driving device that communicates with at least a network or another autonomous device (paragraphs [0087] and [0088]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        June 15, 2021